958 A.2d 150 (2008)
289 Conn. 925
Luis ALMEDINA
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided September 16, 2008.
Jeffrey C. Kestenband, special public defender, in support of the petition.
Lisa A. Riggione, senior assistant state's attorney, in opposition.
The petitioner Luis Almedina's petition for certification for appeal from the Appellate Court, 109 Conn.App. 1, 950 A.2d 553 (2008), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.